Citation Nr: 1436320	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-03 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure.

3.  Entitlement to service connection for hypertension as secondary to diabetes mellitus.

4.  Entitlement to service connection for arteriosclerotic heart disease, claimed as a heart condition, as secondary to diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, as secondary to diabetes mellitus.

6.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, as secondary to diabetes mellitus.

7.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, as secondary to diabetes mellitus.

8.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, as secondary to diabetes mellitus.

9.  Entitlement to service connection for a cerebrovascular accident, claimed as a stroke.

10.  Entitlement to nonservice-connected (NSC) pension.

11.  Entitlement to special monthly pension.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from January 6, 1970 to April 9, 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2007 rating decision in which the RO denied the Veteran's claims for service connection for diabetes mellitus, PTSD, hypertension, arteriosclerotic heart disease, peripheral neuropathy of the right and left upper extremities, peripheral neuropathy of the right and left lower extremities and a cerebrovascular accident.  In addition, his claims for entitlement to special monthly pension and nonservice-connected pension were denied.  In March 2010, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in February 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later than month.

As a final preliminary matter, the Board also notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless files associated with the Veteran's claims.  A review of the documents in Virtual VA reveals an April 2014 Informal Hearing Presentation submitted by the Veteran's representative as well as a September 2013 VA knee Disability Benefits Questionnaire that is not relevant to the issues on appeal.  The remaining documents in Virtual VA consisted of various adjudicatory documents that were duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The Board's disposition of the claims for nonservice-connected pension and special month pension are set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Veteran did not have active service of at least 90 days, did not serve in the Republic of Vietnam, and was not discharged or released from service for a service-connected disability or had a service-connected disability at the time of separation from service; hence, he did not have war time service for VA pension purposes and, thus, does not meet the threshold eligibility requirement for nonservice-connected pension.

3.  As the Veteran is not eligible to receive nonservice-connected pension benefits, he is not eligible to receive special monthly pension on any basis.


CONCLUSIONS OF LAW

1.  As the requirements for basic eligibility for entitlement to nonservice-connected pension benefits are not met, the claim for those benefits is without legal merit.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2 (2013).

2.  As the requirements for basic eligibility for entitlement to nonservice-connected pension benefits are not met, the claim for special monthly pension is without legal merit.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.351 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

 The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 and Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In connection with the claims decided herein, the Veteran and his representative have been notified of the reasons for the denial of the claims, and have been afforded the opportunity to present evidence and argument with respect to the claims.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claims lack legal merit.  As the law, and not the facts, is dispositive of the claims, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).   See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

II.  Nonservice-Connected Pension and Special Monthly Pension

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a veteran (1) served in the active military, naval, or air service for 90 days or more during a period of war, (2) is permanently and totally disabled from nonservice- connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.3(a)(3). 

As to the requirement of wartime service, a veteran meets the service requirements of this section if he or she served in the active military, naval, or air service 1) for ninety days or more during a period of war; 2) during a period of war and was discharged or released from such service for a service-connected disability; 3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or 4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3). 

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4); 38 C.F.R. § 3.2. Under the provisions of 38 C.F.R. § 3.2(e) the dates of the Korean conflict are from June 27, 1950 through January 31, 1955, inclusive.  Pursuant to 38 C.F.R. § 3.2(f) , with regard to the Vietnam War, the period beginning on February 28, 1961 and ending on May 7, 1975, inclusive, is the established period of war in the case of a Veteran who actually served in the Republic of Vietnam during that period.  The period beginning August 5, 1964 and ending on May 7, 1975, inclusive, is the established period of war in all other cases. 

The threshold issue to initially address in a pension case is whether the appellant has the requisite period of wartime service.  If that issue is answered in the affirmative, the additional issues of permanent and total disability and net worth and income requirements will then be addressed.  However, if the appellant does not have the requisite wartime service, there is no need to proceed further, or to address any other related issue. 

Here, it is undisputed that the Veteran served on active duty from January 6, 1970 to April 9, 1970 and that he had non-pay periods and time lost totaling 29 days from February 1, 1970 to March 1, 1970.  Service personnel records further indicate that the Veteran lost a total of 24 days from February 1, 1970 to February 24, 1970 due to being absent without leave.  He also lost an additional five days from February 25, 1970 to March 1, 1970 due to "CNF."  His active duty service therefore totaled 64 days.  As the Veteran's service totals less than 90 days, the outcome in this case is controlled by the provisions of  38 U.S.C.A. § 1521(j), which state that a veteran's service must total 90 days or more during a period of war.  

The Board notes that, if the Veteran actually served in Vietnam, he would meet the threshold service requirements for pension eligibility, based on the legally defined dates of the Vietnam War, February 28, 1961 to May 7, 1975.  In a January 2009 VA Application for Compensation and/or Pension (VA Form 21-526), the Veteran indicated that he had entered the Reserves in 1966 or 1967, took training, finished a six month tour, later enlisted in the Army as a truck driver and that he served in Vietnam.  The Board also notes that the narrative on the Veteran's January 2009 formal claim, which states that the Veteran has had "several strokes, and [that he] is confused with recalling any information," this notation is unsigned and it is unclear who has provided it.

However, the Veteran's DD Form 214 indicates that he completed no foreign service, including service in the Republic of Vietnam.  His service personnel records indicate that he was assigned to Fort Bragg for basic combat training only.  A March 2009 Personnel Information Exchange System (PIES) response indicates that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  Further, the Board notes that in a June 1970 VA Form 21-526, the Veteran wrote that he entered active service on January 6, 1970 and had separated from service on April 9, 1970.  The Veteran general contentions that he served for at least 90 days and served in Vietnam are therefore without merit.

Although the 90-day minimum threshold is not met, as the Veteran served in active military service during a period of war, the Board must consider whether the Veteran's official service records show that the Veteran was discharged or released from service for a service-connected disability or had a service-connected disability at the time of separation from service.  38 C.F.R. §§ 3.3 (a)(3)(ii), 3.314(b)(1).  Such is not the case here.  A review of the Veteran's service treatment records reveals that he was discharged following March 1970 Medical Board Proceedings in which he was found medically unfit for service due to internal derangement of the left knee with avulsion of the left anterior cruciate; such disability was found to have pre-existed his service.  Service connection for a left knee injury was denied in an October 1970 rating decision, and service connection has not otherwise been established for the left knee or any other disability.
As the Veteran does not meet the threshold eligibility requirement for award of nonservice-connected pension, he simply cannot establish entitlement to such benefit.  The Board further notes that while the Veteran generally claims special monthly pension, such benefits are simply an increased level of VA pension benefits, for which the Veteran has not established threshold eligibility.  38 C.F.R.   § 3.351.  As the Veteran is not eligible to receive nonservice-connected pension, he clearly is not eligible to receive nonservice-connected pension at a higher, special monthly rate under 38 C.F.R. § 3.351.

Under these circumstances, the Board finds that the claims for nonservice-connected pension and for special monthly pension  must each be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for nonservice-connected pension is denied.

The claim for special monthly pension is denied.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims remaining on appeal is warranted.

The record reflects that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  In this regard, the Veteran indicated that he received supplemental security (SSI) income in his January 2009 VA Form 21-526.  The specific basis of this award is not clear from the current record, although an October 2007 private treatment record suggested that the Veteran not working due to his cerebrovascular accident, heart disease and "everything."  While SSA records are not controlling for VA determinations, they may be 'pertinent' to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the AOJ should obtain and associate with the claims file a copy of any SSA determinations on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2013) with respect to requesting records from Federal facilities.

Also, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, notifying him that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish an updated authorization to enable it to obtain, any pertinent, outstanding, private medical records.

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.§ 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA, prior to adjudicating the matters remaining on appeal.


Accordingly, these matters are hereby REMANDED for the following action:

1.  Request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal in light of all pertinent evidence (to particularly include all evidence received since the February 2011 statement of the case) and legal authority.

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


